PROYOSTT, J.
A plea to the jurisdiction ratione personae having been overruled below, defendant filed in this court the present application for a writ of prohibition.
' [1,2] Plaintiff brought his suit in the parish of St. Tammany, upon the allegation that the defendant company had its principal business establishment there, although domiciled in the parish of Orleans. For maintaining his jurisdiction the learned respondent judge cites paragraph (d) of section 25 of Act 267 of 1914, which allows a suit to be brought against any corporation in the court of the parish where is “located the particular office which had supervision of the transac-. tion from which the cause of action arose.” Plaintiff has not alleged that the office of the defendant company in St. Tammany “had supervision of the transaction from which the cause of .action arose.” However,, *31as such may be the fact, and as prohibition is not a writ of right, but largely discretionary with the court, especially in appealable cases, we will not. order the writ to issue, but will leave the question of jurisdiction to be decided on appeal, should one ever be taken. The appellate court will be in a position to know, whether the cause of action, arose out of a transaction over which the St. Tammany office of the defendant company had supervision.
[3] We are the more inclined to this course from the probability of the cause of action having so arisen. Por .the suit is under the Workmen’s Compensation Act (Acts 1914, No. 20, as amended Acts 1916, No. 243, Acts 1918, No. 38) for injury suffered while working on the bridge for The defendant company in the parish of St. Tammany, which work was most likely under the supervision of the office in that parish.
Defendant’s learned counsel says that the said statute does not apply to suits under the said act; but he gives no reason' and cites no authority in support of that assertion. It appears to be without foundation, and amenable therefore to the maxim, “Quod gratis affirmatur gratis quoqup negatur.”
The application for prohibition is therefore denied, at the cost of applicant.
MONROE, C. J., dissents.